Order entered August 5, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-11-00732-CV

         WILLIAM B. BLAYLOCK AND ELAINE C. BLAYLOCK, Appellants

                                           V.

           THOMAS P. HOLLAND AND KIMBERLY HOLLAND, Appellees

                   On Appeal from the 193rd Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 09-8910

                                        ORDER
      Appellants’ July 29, 2013 motion to correct judgment and clarify mandate is DENIED.


                                                  /s/   MARTIN RICHTER
                                                        JUSTICE